DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0079724 to Feuz et al. (“Feuz”).
As to claim 1, Feuz discloses an agent system [Feuz Abstract, Figs. 1-6, pages 5-14] comprising: a first agent application that causes a first terminal device used by a first user to function as a first agent device configured to provide a service including causing an output section to output a response by a voice in response to a speech of the first user [paragraph 0032, 0079]; a first server device configured to communicate with the first terminal device [paragraphs 0029, 0032, 0079, 0099 (client device connected to cloud computing system such as internet/servers)]; a second agent application that causes a second terminal device used by a second user to function as a second agent device configured to provide a service including causing an output section to output a response by a voice in response to a speech of the second user [paragraphs 0032, 0088, 0089]; an on-vehicle agent device mounted on a vehicle and used by the second user [paragraphs 0032-0033]; and a second server device configured to communicate with the second terminal device, the on-vehicle agent device and the first server device [paragraphs 0031-0032, 0071, 0086, 0099 (client devices 106 communicatively coupled with each other via wired/wireless LANs 110, e.g. internet/server)], wherein the first server device transmits information associated with a speech of the first user acquired from the first terminal device to the second server device [paragraphs 0032, 0086-87, 0099], and the second server device transmits information associated with the speech of the first user acquired from the first server device to the second terminal device or the on- vehicle agent device on the basis of existence of the second user recognized by the second terminal device or the on-vehicle agent device [paragraphs 0032, 0060, 0076, 0086-0087]. As per Feuz, system may determine a location of the intended recipient relative to the plurality of client devices 106 and based on location of the intended recipient to deliver the notification to the nearest device associated with the recipient [paragraphs 0060, 0076]. Further, client device 106 may include, mobile phone and in-vehicle communication system [paragraph 0032]. 
As to claim 2, Feuz discloses wherein the second server device transmits information associated with the speech of the first user to the on-vehicle agent device when the second user is recognized by the on-vehicle agent device [paragraphs 0005, 0032, 0060, 0086].
As to claim 3, Feuz discloses wherein the second server device transmits information associated with the speech of the first user to the second terminal device when the second user is recognized by the second terminal device [paragraphs 0005, 0032, 0060, 0086].

As to claim 4, Feuz discloses wherein the second server device transmits information associated with the speech of the first user to the on-vehicle agent device or the second terminal device provided that the information associated with the speech of the first user is determined as an object to be transmitted to the second user [paragraphs 0005, 0032, 0060, 0086].
As to claim 5, Feuz discloses a server device [Feuz Abstract, Figs. 1-6, pages 5-14] that functions as a first server device which is configured to communicate with a first terminal device that functions as a first agent device configured to provide a service including causing an output section to output a response by a voice in response to a speech of a first user [paragraphs 0029, 0032, 0079, 0099 (client device connected to cloud computing system such as internet/servers)], a second terminal device which functions as a second agent device configured to provide a service including causing an output section to output a response by a voice in response to a speech of a second user [paragraphs 0032, 0088, 0089], and a second server device which is configured to communicate with an on-vehicle agent device mounted on a vehicle and used by the second user [paragraphs 0031-0032, 0071, 0086, 0099 (client devices 106 communicatively coupled with each other via wired/wireless LANs 110, e.g. internet/server)], wherein the first server device acquires information associated with the speech of the first user acquired from the first terminal device [paragraphs 0029, 0032, 0086-87, 0099], and transmits information associated with the speech of the first user acquired from the first server device to the second terminal device or the on-vehicle agent device on the basis of existence of the second user recognized by the second terminal device or the on-vehicle agent device [paragraphs 0032, 0060, 0076, 0086-0087]. As per Feuz, system may determine a location of the intended recipient relative to the plurality of client devices 106 and based on location of the intended recipient to deliver the notification to the nearest device associated with the recipient [paragraphs 0060, 0076]. Further, client device 106 may include, mobile phone and in-vehicle communication system [paragraph 0032].
As to claim 6, Feuz discloses a  method of controlling an agent system, which is performed by one or a plurality of computers [Feuz Abstract, Figs. 1-6, pages 5-14], the method comprising: providing a service including causing an output section to output a response by a voice in response to a speech of a first user through a first terminal device used by the first user [paragraph 0079]; providing a service including causing an output section to output a response by a voice in response to a speech of a second user through a second terminal device used by the second user [paragraphs 0032, 0088, 0089]; recognizing existence of the second user through an on-vehicle agent device mounted on a vehicle and used by the second user or the second terminal device [paragraphs 0032, 0060, 0076, 0086-0087]; and transmitting information associated with the speech of the first user to the second terminal device or the on-vehicle agent device on the basis of existence of the second user [paragraphs 0032, 0060, 0076, 0086-0087]. As per Feuz, system may determine a location of the intended recipient relative to the plurality of client devices 106 and based on location of the intended recipient to deliver the notification to the nearest device associated with the recipient [paragraphs 0060, 0076]. Further, client device 106 may include, mobile phone and in-vehicle communication system [paragraph 0032].
As to claim 7, Feuz discloses a computer-readable non-transient storage medium storing a program executed in one or plurality of computers [Feuz Abstract, Figs. 1-6, pages 5-14], the program stored in the computer-readable non-transient storage medium comprising: processing of providing a service including causing an output section to output a response by a voice in response to a speech of a first user through a first terminal device used by the first user [paragraph 0079]; processing of providing a service including causing an output section to output a response by a voice in response to a speech of a second user through a second terminal device used by the second user [paragraphs 0032, 0088, 0089]; processing of recognizing existence of the second user through an on-vehicle agent device mounted on a vehicle and used by the second user or the second terminal device [paragraphs 0032, 0060, 0076, 0086-0087]; and processing of transmitting information associated with the speech of the first user to the second terminal device or the on-vehicle agent device on the basis of existence of the second user [paragraphs 0032, 0060, 0076, 0086-0087].  As per Feuz, system may determine a location of the intended recipient relative to the plurality of client devices 106 and based on location of the intended recipient to deliver the notification to the nearest device associated with the recipient [paragraphs 0060, 0076]. Further, client device 106 may include, mobile phone and in-vehicle communication system [paragraph 0032].

	Conclusion
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 10264547 to Zhong et al. (Figs. 1-2, 5 and corresponding columns).
U.S. Patent Application Publication No. 2019/0012902 to Kumar et al. (Figs. 1-2, 4-6, 9-10 and corresponding paragraphs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652